Name: Commission Regulation (EEC) No 2374/90 of 13 August 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 8 . 90 Official Journal of the European Communities No L 219/43 COMMISSION REGULATION (EEC) No 2374/90 of 13 August 1990 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (l), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2350/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 0, and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2240/90 Q, as last amended by Regulation (EEC) No 2354/90 (8) ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1990/91 marketing year, has not yet been fixed ; whereas the amount of the subsidy for the 1990/91 marketing year has been calculated provisionally on the basis of the abatement for the 1989/90 marketing year ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2240/90 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (8) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (9) is as set out in Annex III for sunflower seed harvested in Spain. 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (l0) for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for colza, rape and sunflower will be confirmed or replaced as from 14 August 1990 to take into account the application of the system of maximum guaranteed quantities for this marketing year. Article 2 This Regulation shall enter into force on 14 August 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 13 August 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66 (&gt;) OJ No L 280, 29 . 9 . 1989, p. 2. (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 215, 10 . 8 . 1990, p. 8 . (*) OJ No L 167, 25. 7. 1972, p. 9 . O OJ No L 201 , 31 . 7. 1988 , p. 11 . O OJ No L 203, 1 . 8 . 1990, p. 28. ^ OT No L 215. 10. 8 . 1990. D . 19. O OJ No L 266, 28. 9 . 1983, p. 1 . (10) OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3. 7. 1987, p. 18 . No L 219/44 Official Journal of the European Communities 14. 8 . 90 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 8 (') 1st period 9.0 2nd period ioo 3rd period 110 4th period 12 0 5th period l (l) 1 . Gross aids (ECU) :  Spain 1,750 1,750 1,750 1,750 1,750 23,365  Portugal 0,000 0,000 0,000 0,000 0,000 26,275  Other Member States 25,221 25,172 25,024 24,616 24,891 24,875 2. Final aids : 1 (a) Seed harvested and processed in :  Federal Republic of Germany \ (DM) 59,05 58,93 58,58 57,63 58,27 58,36  Netherlands (Fl) 66,53 66,40 66,01 64,93 65,66 65,77  BLEU (Bfrs/Lfrs) 1 217,85 1 215,48 1 208,33 1 188,63 1 201,91 1 201,93  France (FF) 198,03 197,65 196,48 193,28 195,44 195,31  Denmark (Dkr) 225,23 224,79 223,47 219,82 222,28 222,14  Ireland ( £ Irl) 22,041 21,998 21,868 21,512 21,752 21,738  United Kingdom ( £) 19,474 19,435 19,291 18,926 19,141 19,020  Italy (Lit) 44 179 44 093 43 834 43119 43 601 43 573  Greece (Dr) 5 307,95 5 290,47 5 224,55 5 096,53 5 156,92 5 047,82 (b) Seed harvested in Spain and llIl \ processed : \\Il ll  in Spain (Pta) 161,SI 267,57 267,57 267,57 267,57 3 658,46  in another Member State (Pta) 3 732,54 3 725,46 3 700,25 3 636,11 3 677,91 3 658,46 (c) Seed harvested in Portugal and lililili processed : lili  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 5 401,30  in another Member State (Esc) 5 515,64 5 505,53 5 475,00 5 379,27 5 436,17 5 401,30 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. 14. 8 . 90 Official Journal of the European Communities No L 219/45 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 8 0 1st period 9 (') 2nd period 10 0 3rd period HO 4th period 12 0 5th period 10) 1 . Gross aids (ECU) : 1  Spain 4,250 4,250 4,250 4,250 4,250 25,865  Portugal 2,500 2,500 2,500 2,500 2,500 28,775  Other Member States 27,721 27,672 27,524 27,116 27,391 27,375 2. Final aids : (a) Seed harvested and processed in : \ \\||  Federal Republic of Germany ll 1 (DM) 64,90 64,78 64,44 63,48 64,13 64,22  Netherlands (Fl) 73,12 72,99 72,60 71,53 72,25 72,37  BLEU (Bfrs/Lfrs) 1 338,56 1 336,20 1 329,05 1 309,35 1 322,63 1 322,65  France (FF) 217,66 217,28 216,11 212,91 215,07 214,94  Denmark (Dkr) 247,55 247,11 245,79 242,15 244,60 244,46  Ireland ( £ Irl) 24,225 24,183 24,053 23,697 23,937 23,923  United Kingdom ( £) 21,422 21,384 21,240 20,875 21,090 20,969  Italy (Lit) 48 558 48 472 48 213 47 498 47 980 47 952  Greece (Dr) 5 851,31 5 833,83 5 767,91 5 639,89 5 700,28 5 591,18 (b) Seed harvested in Spain and ll processed :  in Spain (Pta) 649,81 649,81 649,81 649,81 649,81 4 040,70  in another Member State (Pta) 4 114,78 4 107,70 4 082,49 4 018,35 4 060,15 4 040,70 (c) Seed harvested in Portugal and IlIl llll processed : l Il  in Portugal (Esc) 517,26 517,26 517,26 517,26 517,26 5 918,56  in another Member State (Esc) 6 032,89 6 022,78 5 992,25 5 896,52 5 953,43 5 918,56 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. No L 219/46 Official Journal of the European Communities 14. 8 . 90 ANNEX III Aid$ to sunflower seed (amounts per 100 kg) 4th period 12 (') 8,600 0,000 34,282 80,26 90,43 1 655,37 269,18 306,14 29,959 26,455 60 051 7 191,10 Current 8 (') 1st period 9 (') 2nd period loo 3rd period ii (&gt;) 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 8,600 0,000 34,091 8,600 0,000 33,573 8,600 0,000 33,620 8,600 0,000 33,951 2. Final aids : \ \ (a) Seed harvested and processed in (2) : \ \  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 79,81 89,93 1 646,15 267,68 304,43 29,792 26,376 59 716 7 224,87 78,60 88,56 1621,14 263,61 299,81 29,339 25,965 58 809 7 098,41 78,71 88,68 1 623,41 263,98 300,23 29,381 25,975 58 891 7 075,00 79,48 89,56 1 639,39 266,58 303,18 29,670 26,196 59 471 7118,35 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 1 314,91 4 574,65 1 314,91 4 499,77 1 314,91 4 502,31 1 314,91 4 545,16 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 7980,79 7 806,36 0,00 7 871,55 7 699,50 0,00 7 881,46 7 709,20 0,00 7939,38 7 765,86 3 . Compensatory aids :  in Spain (Pta) 4 549,26 4 47438 4 476,92 4 519,77 4. Special aid :  in Portugal (Esc) 7 806,36 7 699,50 7 709,20 7 765,86 1 314,91 4 595,45 0,00 8 009,41 7 834,35 4 570,06 7 834,35 0 Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. 0 For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 8 1st period 9 2nd period 10 3rd period 11 4th period 12 5th period 1 DM 2,067640 2,064100 2,060780 2,057590 ¢ 2,057590 2,049010 Fl 2,329850 2,325950 2,322200 2,318570 2,318570 2,308300 Bfrs/Lfrs 42,558700 42,518500 42,479100 42,430700 42,430700 42,294800 FF 6,929450 6,926290 6,923540 6,921720 6,921720 6,913120 Dkr 7,899260 7,897150 7,895250 7,892440 7,892440 7,882400 £Irl 0,771238 0,771033 0,771281 0,771279 0,771279 0,773065 £ 0,698978 0,701724 0,704259 0,706659 0,706659 0,713454 Lit 1 513,67 1 515,09 1 516,12 1 517,19 1 517,19 1 520,88 Dr 203,19300 204,66200 206,96400 208,93800 208,93800 215,80000 Esc 182,46900 182,91500 183,36200 184,15700 184,15700 186,20700 Pta 127,15200 127,60900 128,03100 128,45500 128,45500 129,58600